Citation Nr: 0907616	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  08-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), to include 
whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

The Veteran testified before the undersigned at a December 
2008 hearing conducted via videoconference.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling.  He also 
contends an October 2005 reduction in rating from 100 percent 
to 50 percent for his PTSD was improper.  The Board observes 
the record indicates the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  See, 
e.g., September 2006 VA mental health consultation and March 
2008 statement by the Veteran's sister.  However, the SSA 
award decision and supporting documents are not part of the 
record.  In order to ensure that the appellant's claim is 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and related evidence should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2008).




Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claims file.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




